Walter K. Sibbald: And the moment of starting for the recess, I was referring to Mr. Ward's in connection with the filing of this master's report. On page 11 of the respondent's brief, I have quoted from his testimony when he appeared as a witness in this case and I asked him if he had anything to do with the preparation of the master's report in Florida. And he answered, “Oh, definitely, yes, sure.” Then I asked him whether he took any part in the preparation of that report and his answer was, “I do not recall whether I did or not”. Then, I called his attention to a sentence at the end of that report, a special master's fee in this cause is settled by an agreement between counsel for plaintiff and your master. And when I asked him when he had that agreement after being evasive for at least one answer, he finally said, “I imagined it was about the time he was ready to file the report.” And when I asked him how much he paid the master under this private agreement, he said, “It was either $200 or $250.” And the record shows that customarily in Florida, master commissioner in uncontested divorce action are paid under the order of the Court, a fee of $25. Now, I say that it is a matter of serious concern where we are in considering the full faith and credit or due process of law that are involved in this Florida decree, whether a report filed by the master upon which the Court makes its order under those circumstances is due process of law.
Speaker: You happen to know what the facts of the trial with regard to (Inaudible)
Walter K. Sibbald: In Florida, I copied the statute, where there's no -- no arrangement made for this. It shall be fixed by an order of the Court. That's the statute that I copied into my brief. So, I -- I say to Your Honors that I -- I still -- still seriously appeal that this entire decree, this entire proceeding in Florida was not entitled to full faith and credit. But whether that be true or not, it wasn't in this case until after the question as to whether it was, was not in this case in the trial court and was not considered either as a matter of the pleadings or in the trial of the case. Now, counsel for Mr. Armstrong here in his replied brief says that, when I quote the brief filed on behalf of Mr. Armstrong and the trial court wherein they admit it that they were just two questions in this case. First, whether the Court could grant a divorce and secondly, whether it could make a division of property, where they agreed with me that those were the two cases. Mr. -- or Judge Gorman in his brief says, “Oh, I just took a sentence out of context.” Now, in order that there'll be -- be no question about that as to whether that was the matter -- the means upon which this case was tried in the lower court. I have had printed and have left with the clerk the required number of copies of the brief filed on behalf of Armstrong in the trial court wherein it was agreed by all concerned that there were two questions before the Court. First, whether the Court could grant a divorce. Secondly, whether the Court could make a division of property. And I'm asking (Inaudible) now to have that copy of the brief filed here as a supplement to my brief rather than have it appear in this record that I haven't stated it by just pulling a sentence out of context.
Earl Warren: It may be filed and if Judge Gorman wishes to reply to what he made.
Robert N. Gorman: Well, I object to it for two reasons. Its not part of the record, the certified record has never been before the Court before and secondly, it's filed under it and it's only a supplement in this brief I've just read.
Earl Warren: You may answer it if you wish to.
Robert N. Gorman: How long would I have to answer?
Earl Warren: Oh, that would -- won't take very long, won't it?
Robert N. Gorman: So, it wouldn't take more than two or three days.
Earl Warren: Couple of days.
Robert N. Gorman: Thank you.
Walter K. Sibbald: Now, may I -- my -- finish my argument with just this thought, Your Honor?
Earl Warren: Yes.
Walter K. Sibbald: The -- the petitioner here started out in this case depending as I have said upon Thompson versus Thompson, you will not be apparently today and in his reply brief, it's shifted away from that and says that he claims now that there -- there was due process of law. But if Thompson versus Thompson were the basis of his claim, then I -- I suggest to the Court that there isn't anything that this Court has said in either of the two Williams cases or in any of the other cases that have come up here involving the subject of divisible divorce or ex parte divorce that would warrant this Court in holding that a decree such as was entered in Thompson versus Thompson by the Virginia court is entitled to full faith and credit because of the reasons that you have given full faith and credit to the ex parte divorce decrees that have been before this Court. You said that as a matter of practicality, making due process of law and full faith and credit coincide as it where in order to protect innocent persons and legitimacy of children that divorce decrees must be given faith and credit. Thompson versus Thompson involved no such decree. It did not dissolve the marital relationship and therefore, it would not be entitled the full faith and credit for the reasons that you have given in these other cases.
Earl Warren: Mr. Gorman.
Robert N. Gorman: There have been many questions it seems to me that -- or aside from the issues. Now, I want to say right at the outset and I have the greatest respect for my former colleague, Judge Zimmerman, who wrote the opinion in the Supreme Court Ohio. But very frankly, the opinion of the Court of Appeals is a much more exhaustive opinion and it shows that practically every one of these questions that was here were determined by the Court of Appeals. They were not any last minutes suggestions and the opinion of the Court of Appeals is on 11 (a) to 24 (a) of the petition for writ of certiorari. For example, on 17 (a), it shows that Mr. Sibbald did raise the question that the divorce was fraudulent and the Court of Appeals there found there was no fraud and therefore, we don't have to pay any attention to that stuff about master commissioner's fees. And the Court of Appeals says, it should be noted that the trial court made no express finding that the Florida decree had been obtained through fraud and deceit. And then there is another proposition in the opinion on 14 (a), it went into length about hitting people and knocking their teeth out, all of those matters were disputed, that letter was very greatly disputed because most of it was in her own handwriting and Armstrong said he didn't know what he was signing. He knew what he wrote out but what she wrote out, he didn't know. But all we have to do is to look at 14 (a) of the petition for writ of certiorari. There it says in the last paragraph, at the trial of these issues evidence was introduced from which the conclusion could be reasonably deduced that the plaintiff in this action, that's Mrs.Armstrong, had been guilty of gross neglect of duty and extreme cruelty and that the Florida decree granting a divorce to defendant herein was supported by sufficient evidence. Well, if that is true what our claim is and if those were the facts, Ohio could not act as a court of review on that Florida decree because if those facts are true, they have once adjudicated and they had said, as Mr. Justice Harlan pointed out, they had denied alimony, which is on page 249 of the record. Now, I want to say before coming to one of the most important points that this issue has been in the case from the very outset. All you have to do is to look at page 2 and 3 of Mr. Sibbald's brief, where he brings up the question that the Florida decree was obtained by fraud, then you go to page 7 of the record whereas defendant denies that plaintiff was not served with summons and set action pending in the Dade County Circuit Court. It said defendant have been duly and legally served with summons and set action. According to the law of State of Florida and that by reason thereof said court had full and complete jurisdiction over the subject matter of this action and over the persons of this defendant. I don't know how more clearly you can raise an issue of res judicata than that. But if there was any doubt if you will turn to page 11, which Mr. Sibbald did not read, for further answer, defendant denies each and every allegation in plaintiff's amended petition contained, not herein specifically admitted to be true. And further says that by reason, the allegations aforesaid, plaintiffs is -- plaintiff is not entitled to a divorce or alimony from defendant. Within there very clearly, so the issue has been here all the time, both the Supreme Court and the Court of Appeals recognized it. And I might say, by the way, that there is no question raised either by the Court of Appeals or the Supreme Court that this was a division of property. There are two things that are clear in both opinions. One is that the matrimonial domicile, they say, was in fraud and there's no evidence to the conflict. And secondly, they recognized the Florida decree as one, not going into a division to property but denying alimony. If you will turn to 25 (a), here is what the Supreme Court says in the syllabus --
Speaker: That's the petition?
Robert N. Gorman: In the petition for writ. And I think we've had an argument before here over what the syllabus in Ohio means in a former case. Paragraph 2 of the syllabus, 25 (a), such a divorce decrees in favor husband based on service by publication on the wife residing in another State does not as to a denial of alimony therein operate extraterritorially and he's not entitled to full faith and credit section in the opinion. If we go over to page 28, but may a divorce secured by a husband even in the so-called matrimonial domicile were service of summons on the wife then residing another State has been by publication only denied a wife any right to alimony not division of property, so that such denial must be recognized this conclusive in another jurisdiction. They say we think not. But on those two points, matrimonial domicile and on the question of this being whether it's alimony or whether it's a division of property, there was no dispute whatsoever in the lower courts and if we take the decree on page 248 of the record --
Stanley Reed: Well, if you first --
Robert N. Gorman: Yes.
Stanley Reed: -- first take the prayer of the complaint.
Robert N. Gorman: Sir -- sir?
Stanley Reed: If you first take the prayer of the complaint on page 6 --
Robert N. Gorman: Yes.
Stanley Reed: -- of the record.
Robert N. Gorman: That's right.
Stanley Reed: What -- what did they -- what did they pray for their --
Robert N. Gorman: The prayer to complaint?
Stanley Reed: Yes.
Robert N. Gorman: That it'd be divorce and should be awarded alimony temporary (Inaudible)
Earl Warren: A little more.
Robert N. Gorman: That the defendant, Raymond C.Armstrong, said the corporation would be required to cancel and reissue the certificates of stock heretofore described in such division thereof. There's no question of grateful. The Court did not grant it.
Stanley Reed: What's that?
Robert N. Gorman: The Court did not grant it. The Court designates it in its order, which is on page --
Stanley Reed: (Voice Overlap) -- didn't grant division of stock?
Robert N. Gorman: -- 17. Now, wait a minute, not 17. They award this as alimony. That's on page 18. And the plaintiff, Mary Armstrong, is entitled to alimony as prayed for in amended opinion.
Speaker: As the Ohio complaint.
Robert N. Gorman: Sir?
Speaker: As the Ohio --
Robert N. Gorman: Ohio order, who order that it's alimony not a division of property though.
Speaker: Now, with the complaint to Mr. Justice Reed refer to as in the Ohio action not to the Florida action.
Robert N. Gorman: No, this is all in Ohio.
Stanley Reed: This is Ohio too, yes.
Robert N. Gorman: This is Ohio, all the way. It was just in required to Mr. Justice Black's question --
Sherman Minton: They are assuming that Judge -- Judge Gorman assuming --
Robert N. Gorman: Yes, sir.
Sherman Minton: -- assuming --
Robert N. Gorman: Yes.
Sherman Minton: -- that there was no decree in Florida as alimony. Could Ohio with personal service on the defendant entertain a suit by the plaintiff for alimony?
Robert N. Gorman: Oh, yes, sir, no question about that.
Sherman Minton: No question about that.
Robert N. Gorman: No question. We're not like Vermont. I have to conceive that as an alimony award. It would survive a -- a --
Sherman Minton: Would -- is there some Ohio case that you have in mind?
Robert N. Gorman: Yes, Slapp versus Slapp.
Sherman Minton: Slapp versus Slapp?
Robert N. Gorman: 142, Ohio State. I don't think -- I don't think I can go behind that.
Speaker: Then, there isn't any question that if -- we should come to conclusion that the Florida decree did not -- the Court deal with alimony that would end the case?
Robert N. Gorman: Oh, yes --
Speaker: Your (Voice Overlap) --
Robert N. Gorman: -- that's true -- that's true, but I say it does.
Speaker: Yes, I understand.
Robert N. Gorman: And I think that the Ohio court so recognized that it did because they so say in all their opinion. In other words, this question of division of property, I think, I've argued this matter four times now and this the first time its ever been raised as a property matter that comes up.
Tom C. Clark: You have the Armstrong case --
Robert N. Gorman: Yes.
Tom C. Clark: -- in Ohio?
Robert N. Gorman: Sir?
Tom C. Clark: You have the Armstrong case in Ohio.
Robert N. Gorman: There are still pending. Those Armstrong's cases, there's been no order on there on the stock at all and that's still pending. And, of course, that is the reference, which is made to on page 248.
Felix Frankfurter: What is involved in that --
Robert N. Gorman: Yes.
Felix Frankfurter: What is involved in that case still pending?
Robert N. Gorman: To have her coming in and deliver the certificates over to him.
Felix Frankfurter: About this very property?
Robert N. Gorman: This very property and that's still --
Felix Frankfurter: And -- and is there an issue?
Robert N. Gorman: Oh, there --
Felix Frankfurter: Is the interest in that property wholly from the divorce problem if he should --
Robert N. Gorman: Oh, I would say it would be. But according to the petition, my --
Felix Frankfurter: So that -- so that in -- so that in here, engaged in determining, first, what the scope of the divorce decree in Florida is.
Robert N. Gorman: Yes.
Felix Frankfurter: Secondly, what the power of the Ohio court isn't addressing the alimony as to property which is now in litigation in Ohio independent of this (Voice Overlap) --
Robert N. Gorman: That is correct.
Felix Frankfurter: That is --
Robert N. Gorman: That is correct.
Felix Frankfurter: (Inaudible)
Robert N. Gorman: It's an independent action. There is no question about it and that's what 248 means. On page 248, the Court takes recognition of the fact that litigation is now pending in the State of Ohio, remedy of recovering the stocks and bonds.
Tom C. Clark: She -- she's probably in the same lawsuit?
Robert N. Gorman: Sir? Yes. I -- there is an injunction suit and she filed a partition suit, which dealt --
Tom C. Clark: What she thought.
Robert N. Gorman: Now, that has been settled, the partition suit, the real estate has all been sold. That's been settled. And the --
Tom C. Clark: It's different for a -- to require her to return the certificates?
Robert N. Gorman: She returned actually the physical certificates over and that's where, of course, you'd the suit there --
Tom C. Clark: Same suit filed, change of property within the State of Ohio.
Robert N. Gorman: There are others -- her suit involved a partition of real estate and that has all been determined. That was referred to a master commissioner and that's been decided and the money has all been divided up. But I think there's no question to see about the decree because it's dated October 1st, 1951. And this petition is not filed until 1952 and they are referring there to Armstrong separate action to recover the physical certificates. And that's what he had to do in a separate action because there was no way he could get them down in another State. Now, I think we always comeback as I say, you can talk about Pawley versus Pawley. Pawley versus Pawley as if -- my opinion, a very poorly written opinion, but it does not have the Full Faith and Credit Clause at all. It's one on comity. It's a matter of a divorce in Cuba. And the real question, if you read all the opinions was not a matter of full faith and credit. It was rather Pawley an American citizen, could go over to Cuba and get a divorce. That was really what was at stake there.
Stanley Reed: One with -- a question of whether Florida could -- could drop alimony after the event, the valid divorce.
Robert N. Gorman: A valid Cuban divorce, yes. And they held the --
Stanley Reed: (Voice Overlap) -- the divorce in place?
Robert N. Gorman: Yes, that's true. And it does on contract to the earlier decision of Stewart versus Stewart, which we cite in our brief, where Stewart versus Stewart takes the position that for -- and it's not mentioned, by the way, in the Pawley case. Stewart versus Stewart takes the position that an alimony will not survive by a divorce in Florida. So, we don't get much help out of Florida as I see it.
Stanley Reed: Well, if -- if this could have been done in Florida, as same suit --
Robert N. Gorman: Yes.
Stanley Reed: -- it should have been brought and if they have the exactly the same result that there was in Ohio.
Robert N. Gorman: Yes.
Stanley Reed: Wouldn't that be or would it be in your party and in your views in following of the Florida decree in the Pawley case?
Robert N. Gorman: Not at all for this reason, that in the Pawley case, there over in Cuba.
Stanley Reed: Well, I --
Robert N. Gorman: In Florida.
Stanley Reed: Assume the Pawley case has taken place in Ohio. First, --
Robert N. Gorman: Did they live there? Was that the matrimonial domicile?
Stanley Reed: No.
Robert N. Gorman: Well, that makes all the difference in the world.
Stanley Reed: They were there long enough to get a divorce in Nevada. (Voice Overlap) --
Robert N. Gorman: Oh, Nevada, that makes all a difference in the world. I have never made a claim if Armstrong went out to Nevada and got this decree in this way in service by publication. There would be a good decree. My claim is this, that Florida was the State -- the State of the dominant interest that if they couldn't settle their problems in Florida, they couldn't settle them anywhere. Now, I might say to you and I dislike even reading one sentence from a -- an annotator who has gone over these decisions but I'm going to read it because I don't agree with it entirely. It's in 20 A.L.R.2d 1393, he said it has been suggested that a valid ex parte decree rendered by a Court at the matrimonial domicile, which under the law, that place has the effect of terminating some wife's right to alimony. He should be entitled to recognition in that respect even though a valid ex parte decree of any other State would not be so entitled. That would be a direct answer to your question but I don't think that suggestion goes far enough. That is really Thompson versus Thompson. I say in addition to that to give it full faith and credit you must have two things. There must be a statute whereby you can get service by publication, which is reasonably calculated to give notice to the pleading spouse. And secondly, in this case, it seems to me it is reinforce. It went under that statute as shown by the record on pages 302 and 303 that the pleading spouse did actually get notice and she refused to appear because otherwise, if we do not hold that, I think, it goes to the extreme in forum shop, a man and a wife were married, went up and thinks the forum isn't as favorable. We can get larger alimony over in Indiana. Let's go there. And she goes over to -- to Indiana. She can't ever get any alimony unless he comes in there personally or let's say the spouse goes to another jurisdiction and she's powerless to get anything and suppose he'd taken all the General Motor stock with him, then down in -- and left her in Florida. In order for her to get alimony, she'd have to come up to Ohio and I think unless we have that rule where there must be one state at least which can settle all the problems and it doesn't in any way overrule or sidetrack the rule in the Estin case, it reinforces it. All we say is this, that when Estin was decided and Haddock versus Haddock was overruled. What actually happen was, you said formally in Haddock that the state of the matrimonial domicile had exclusive jurisdiction, but when you come to the Williams cases and Estin you say, "Oh no." Wherever they go to establish a domicile, that can have -- that State can have jurisdiction too. But you don't say in the same one fell sweep and never have said and I hope you'll never will for. Well, the matrimonial domicile has lost all its powers to adjudicate, simply because one of the spouses fled. But if you uphold this decree of Ohio that would be the effect and so I want to say in conclusion.
Hugo L. Black: May I ask you? What --
Robert N. Gorman: Certainly -- yes, sir.
Hugo L. Black: Under -- under the law in Florida as you understand it.
Robert N. Gorman: Yes, sir.
Hugo L. Black: Suppose this action -- second action has been brought in Florida --
Robert N. Gorman: Yes, sir.
Hugo L. Black: -- instead of in Ohio.
Robert N. Gorman: That's correct.
Hugo L. Black: Did Florida have rendered the decree under its law that Ohio had rendered under its law?
Robert N. Gorman: If there would be ground to set it aside, say on fraud or something like that, it could. But that was a jurisdiction where it should have been determined. I think if there was fraud shown in court but on these facts, I don't think so.
Hugo L. Black: Suppose there's no fraud, it just got to -- if the law of Florida that on to substitute the service about publication like the alimony survived in a decree rendered?
Robert N. Gorman: We never had it. That's would -- we never had that matter before.
Hugo L. Black: You haven't heard it.
Robert N. Gorman: It has never come up and this is the first time that it's ever come up. I don't know there's one --
Hugo L. Black: What do you think -- what do you understand that these are law of Florida is regarded at?
Robert N. Gorman: Well -- well, of course, I think that she'd be -- divorce decree in this case, the alimony would be final, the order of denying alimony, unless, there was some change circumstance is shown and I think that Florida would neither the right to alimony.
Hugo L. Black: (Inaudible)
Robert N. Gorman: That's what I'd understand of law.
Hugo L. Black: You don't think the cases, and he tried to control it?
Robert N. Gorman: No, I don't at all. I don't think the Pawley case is controlling because it's different set of facts.
Hugo L. Black: Suppose the first -- suppose the first decree had been rendered in Ohio (Voice Overlap) --
Robert N. Gorman: Yes. Is that the matrimonial domicile? That's the first question.
Hugo L. Black: Unless -- let's go to the first decree as been rendered there by a service of publication.
Robert N. Gorman: Yes.
Hugo L. Black: And then, the same set of clause we have been filed. What -- under the law of Ohio, could they have obtained the decree they did here?
Robert N. Gorman: I wouldn't say so either in the case of Ohio.
Hugo L. Black: You say they couldn't.
Robert N. Gorman: They could not. I would say if it was a -- the matrimonial domicile of both parties, then I don't think one of them can migrate to another thing and claim that it's not res judicata because I think there's a sufficient interest.
Hugo L. Black: Well, let's suppose now that they don't -- the matrimonial -- I don't know exactly what that is.
Robert N. Gorman: Well, that's where he lived.
Hugo L. Black: I suggest suppose that one of them -- one of them in Florida and one of them in Ohio and they filed the first -- first petition there just as it did here. They got the identical decree as they got in Ohio and Florida, then they filed the second, the one that he filed.
Robert N. Gorman: Well, I would --
Hugo L. Black: Would be the law of Ohio there?
Robert N. Gorman: If the defendant did not live in --
Hugo L. Black: Aside from the federal -- in a federal --
Robert N. Gorman: If the defendant did not live in Florida, the defendant could still get alimony. But if the defendant had lived in Florida and come through Ohio, then I think the service by publication would have been good.
Hugo L. Black: Are you saying that under the federal law or under Ohio law?
Robert N. Gorman: I'm saying that under federal.
Hugo L. Black: Well, what about under Ohio law?
Robert N. Gorman: We have no cases on that. This is never a reason for it. The only case I know --
Hugo L. Black: (Inaudible)
Robert N. Gorman: -- is a Kansas case that McCormick versus McCormick. I don't think we have the citation in our brief is where in that case, the facts were identical. So, only when I know because most of the cases where the husband goes out to the jurisdiction and the wife stays in the place. This is a case where the husband stays and the wife leaves.
Hugo L. Black: Does the right to get additional alimonies survive a divorce in the State of Ohio?
Robert N. Gorman: I would say it does.
Hugo L. Black: It does?
Robert N. Gorman: I would say so. Yes, sir. Let's say, there's not question.
Stanley Reed: On the change of circumstance?
Robert N. Gorman: On additional alimony, yes, under change circumstances.
Speaker: Or do you mean only on -- if there'd be --
Robert N. Gorman: No, you mean in Ohio, if there was a divorce in another jurisdiction, could you get alimony? I would say, yes, ordinarily, yes, ordinarily. I think the Cox case, which Mr. Sibbald cited is correct. I find it and probably -- and point at all. I think the matter is a simple one when it comes down to is this and I have never changed my position on it. I have cited the Thompson versus Thompson because if that's still the law, this has to be reverse. If you're going to modify Thompson versus Thompson just a little bit, I still said it has to be reverse. But when you come to the question whether you have full faith and credit or not, isn't it after all a question whether or not due process was rendered in the Florida courts, if there was due process in the Florida courts, then it seems to me the questions are all over it. And if we take Pennoyer versus Neff strictly, and we'll not say anything against Pennoyer, then of course we lose. But I say on a general theory of Milliken versus Meyer and the easy manner in which now we say minimal contacts there was due process.